Citation Nr: 1647816	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  02-12 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) prior to August 6, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to January 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for diabetes mellitus, and residuals of shell fragment wounds (SFW) of the head and left hand.  The Veteran appealed the 20 percent rating for diabetes mellitus and the noncompensable ratings that were initially assigned for SFW residuals.  

In December 2003, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in May 2004 and April 2006 for additional development of the evidence.  Following development, by rating decision of the RO in July 2009, the evaluation of the diabetes mellitus was increased to 40 percent, effective November 14, 2006.  The Veteran continued his appeal and, in a March 2010 decision, the Board granted the 40 percent rating for diabetes mellitus from February 20, 2001 and awarded a 10 percent rating for arthritis associated with a SFW of the left hand.  At that time, it was found that the Veteran had submitted a notice of disagreement to the initial disability evaluation assigned for a chronic skin disorder.  This issue was remanded for appellate development and the matter of TDIU was held in abeyance pending this development.  

In compliance with the Board's March 2010 remand, the Veteran was furnished a Statement of the Case regarding the initial 10 percent rating of a chronic skin disorder.  The Veteran was told that to perfect an appeal as to the additional issue a substantive appeal needed to be filed within 60 days.  This was not done.  Hence this issue is not properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. § 20.302(c) (2015); Roy v. Brown, 5 Vet. App. 554 (1993).  

By rating decision dated in June 2011, service connection was awarded for paresthesias of each of the Veteran's extremities, each rated 10 percent disabling.  This raised the Veteran's combined evaluation to 70 percent disabling.  By rating decision dated in February 2012, TDIU was granted, effective August 6, 2010.  The matter of TDIU prior to that date has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Prior to August 6, 2010, service connection was in effect for diabetes mellitus, rated 40 percent disabling; a chronic skin disorder, rated 10 percent disabling; arthritis of the radio-scaphoid joint of the left hand, associated with a SFW of the left hand, rated 10 percent disabling; and residuals of a nose fracture and SFWs of the right side of the head and left hand, all rated as noncompensable.  The Veteran's combined evaluation was 50 percent.  

2.  A May 2003 Social Security Administration (SSA) disability determination reflects that the Veteran reported that he had six years of education and work experience as a truck driver. 

3.  Prior to August 6, 2010, the service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

Prior to August 6, 2010, the requirements for TDIU were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May 2006, November 2007, and February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized in a disability determination by the SSA, have been secured.  The Veteran was afforded VA medical examinations, most recently in July 2009.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  In addition, the RO requested a determination of the VA Director of Compensation and Pension Service, who responded in November 2009.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.  It is noted that prior to August 6, 2010, the Veteran's combined service-connected evaluation was 50 percent so that TDIU may only be awarded on an extraschedular basis.  

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

As noted, TDIU was granted effective August 6, 2010.  As such, the Board must only address the issue prior to that date when service connection was in effect for diabetes mellitus, rated 40 percent disabling; a chronic skin disorder, rated 10 percent disabling; arthritis of the radio-scaphoid joint of the left hand, associated with a SFW of the left hand, rated 10 percent disabling; and residuals of a nose fracture and SFWs of the right side of the head and left hand, all rated as noncompensable.  The Veteran's combined evaluation was 50 percent prior to August 6, 2010.  

While there is no formal application for TDIU, the record includes information from an SSA disability determination that shows that the Veteran had a sixth grade education and work experience as a truck driver.  His main contention regarding the claim of TDIU prior to August 6, 2010, is that he could not maintain his commercial driving license due to insulin dependent diabetes mellitus.  He has submitted a copy of regulations applicable to motor carriers that supports this contention.  Regarding the SSA disability determination, it is noted that SSA found that the Veteran was unable to maintain employment from June 2002 as a result of diabetes mellitus and mental retardation.  At the videoconference Board hearing, the Veteran testified that his only vocation was that of a truck driver and did not believe that he could be retrained for another position because he was functionally illiterate.  At that time, he noted that he had worked as a truck driver for the United Parcel Service for over 30 years.  

Regarding his diabetes mellitus, the medical evidence prior to August 6, 2010, includes a February 2006 statement from the Veteran's private doctor who indicated that the Veteran was a patient in his practice for a number of years and was currently diabetic with a diet restricted to 1500 to 1800 calories a day.  He went on to state that the Veteran could not continue his previous employment because he could no longer pass a Department of Transportation physical as a result of his insulin dependent diabetes.  

In an October 2007 VA examination opinion regarding employability, it was noted that the Veteran had insulin dependent diabetes that excluded him from operating vehicles due to federal regulations.  The examiner noted that the Veteran was considered to be a "brittle" diabetic with blood sugar fluctuating widely despite aggressive treatment.  He took two types of insulin daily, taking four to five doses, and also took an oral diabetic medication.  His activities were limited and he did have episodes of hypoglycemia, but none requiring hospitalization.  His last admission for uncontrolled diabetes was in 2000.  He had some dietary restrictions including white bread, fast food, and simple carbohydrates.  

In a November 2007 VA eye examination, it was noted that the Veteran had corrected distant visual acuity of 20/25- in the right eye and 20/20 in the left eye.  The diagnoses included dry eyes, bilaterally; mixed astigmatism with presbyopia, bilaterally; and type II diabetes mellitus, without retinopathy, bilaterally.  

VA outpatient treatment records dated from April 2010 to July 2010 generally show treatment for diabetes mellitus.  In July 2010 the Veteran was afforded an Agent Orange examination.  At that time, his diabetes mellitus was noted and it was indicated that he had a skin rash of the right leg that was probably related to Agent Orange exposure.  Examination, including neurologic examination, was generally within normal limits.  

In August 2009, the RO submitted a request for review by the VA Director of Compensation and Pension Service for extra-schedular consideration.  In a November 2009 memorandum, the Director noted the SSA disability determination and the fact that the Veteran's primary service-connected disability, diabetes mellitus, was rated 40 percent disabling.  It was opined that, while the Veteran may be precluded from obtaining a commercial driver's license based on poorly controlled diabetes mellitus requiring insulin, the Veteran was not precluded from other types of gainful employment so that TDIU entitlement was not established on an extraschedular basis.  

The Board finds that, despite the fact that the Veteran does not meet the schedular criteria for TDIU prior to August 6, 2010, and was found not entitled to an extraschedular award by the Director of Compensation and Pension prior to August 6, 2010, the benefit may be awarded.  While he was found disabled by SSA prior to that date partially as a result of non-service-connected disability that may not be utilized in our consideration, he would have clearly had difficulty obtaining or retaining gainful employment once he lost eligibility for a commercial driving license.  It is significant that he has a limited education and his primary work history was as a truck driver.  With consideration of only the Veteran's compensable service-connected disabilities of diabetes mellitus, skin rash, and left hand arthritis; the Board finds that he was precluded from gainful employment from the effective date of the 40 percent award of service connection for diabetes mellitus.  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the fact that the Veteran was able to maintain employment for many years as a truck driver despite his educational limitations is significant.  The lack of education is a major factor that takes his case outside the.  As such, the Board finds that the preponderance of the evidence supports the Veteran's claim for TDIU from the effective date of the 40 percent rating for diabetes mellitus in February 2001.  


ORDER

TDIU prior to August 6, 2010, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


